Citation Nr: 9916275	
Decision Date: 06/14/99    Archive Date: 06/21/99

DOCKET NO.  98-21 077	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUE


Entitlement to an effective date earlier than May 5, 1997, 
for a grant of service connection for bipolar disorder.


REPRESENTATION


Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD


Steven D. Reiss, Counsel



INTRODUCTION

The veteran served on active duty from February 1978 to March 
1979.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Togus, Maine, which granted entitlement to service connection 
for bipolar disorder and assigned a 50 percent evaluation, 
effective May 5, 1997.  In his timely appeal of this 
determination to the Board, the veteran challenges the 
effective dated assigned by the RO for entitlement to these 
benefits.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained.

2.  Following the veteran's discharge from active duty on 
March 29, 1979, he filed an initial claim for service 
connection for bipolar disorder on August 27, 1986.

3.  In December 1986, the RO denied service connection for 
bipolar disorder on the basis that such condition was not 
shown in service; the veteran did not perfect an appeal of 
that determination.  

4.  At the time of the December 1986 rating decision, the 
evidence of record included a competent medical opinion by a 
VA psychiatrist that the psychiatric condition diagnosed as 
personality disorder in service may have actually been 
bipolar disorder; no contrary medical opinion was of record.  

5.  Following receipt of a the June 1997 opinion of a VA 
physician indicating that it was more likely than not that 
that the psychiatric condition diagnosed as personality 
disorder in service was bipolar disorder, the RO granted 
service connection for bipolar disorder, effective May 1997.


CONCLUSIONS OF LAW

1.  The RO's December 1986 decision that denied service 
connection for bipolar disorder was clearly and unmistakably 
erroreous.  38 U.S.C.A. §§ 5107, 7105 (West 1991); 38 C.F.R. 
§§ 3.104, 3.105(a) (1998).

2.  An effective date of August 27, 1986, for the award of 
service connection for bipolar disorder, is warranted.  
38 U.S.C.A. §§ 1131, 5107, 5110, 7104 (West 1991 & Supp. 
1998); 38 C.F.R. § 3.400 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board finds that the veteran's claim of entitlement to an 
effective date earlier than May 5, 1997, for the 
establishment of service connection for bipolar disorder, is 
plausible and capable of substantiation, and thus well 
grounded within the meaning of 38 U.S.C.A. § 5107(a).  When a 
veteran submits a well-grounded claim, VA must assist him in 
developing facts pertinent to that claim.  Id.  The Board is 
satisfied that all relevant evidence has been obtained 
regarding this claim and that no further assistance to the 
veteran is required to comply with 38 U.S.C.A. § 5107(a).  

While service connection obviously is in effect for the 
veteran's bipolar disorder, the Board finds it pertinent to 
note that to establish service connection for a claimed 
disability, the facts, as shown by the evidence, must 
demonstrate that a particular disease or injury resulting in 
current disability was incurred during active service or, if 
preexisting active service, was aggravated therein.  See 38 
U.S.C.A. § 1131; 38 C.F.R. § 3.303.  When, as here, a disease 
is first diagnosed after service, service connection may 
nevertheless be established by evidence demonstrating that 
the disease was in fact incurred during the veteran's 
service, or by evidence that a presumption period (such as 
the presumption for a psychosis manifested to a compensable 
degree within one year after discharge) applied.  See 
38 C.F.R. §§ 3.303, 3.307, 3.309; Combee v. Brown, 34 F.3d 
1039, 1042 (Fed. Cir. 1994).

Congenital or developmental defects, such as personality 
disorder, are not considered diseases or injuries within the 
meaning of applicable legislation pertaining to disability 
compensation for VA purposes, and provide no basis for 
service connection.  See 38 C.F.R. §§ 3.303(c), 4.9. 4.127; 
Beno v. Principi, 3 Vet. App. 439 (1992).  However, service 
connection may be granted for disability due to in-service 
aggravation of such a condition due to superimposed disease 
or injury.  See VAOPGCPREC 82-90, 55 Fed. Reg. 45,711 (1990); 
Carpenter v. Brown, 8 Vet. App. 240, 245 (1995); Monroe v. 
Brown, 4 Vet. App. 513, 514-15 (1993).

In his statements, the veteran asserts entitlement to an 
earlier effective date for a grant of service connection for 
bipolar disorder on the ground that the previous RO 
determination, which denied his claim for this benefit, was 
clearly and unmistakably erroneous.  In support, he argues 
that a February 1979 service medical record had been removed 
from his claims folder and thus was not of record at the time 
of the December 1986 rating action.  He essentially maintains 
that such record, along with other evidence of record, 
establishes his entitlement to service connection back to the 
date of his discharge.  In this regard, he asserts that since 
discharge in 1979, he has been psychiatrically disabled; that 
the disability for which he was separated from service is the 
same disorder from which he continues to suffer; and that 
service connection for that same disability was established 
in August 1997.

Initially, the Board notes that the veteran's DD Form 214N 
reflects that the veteran was discharged from military 
service on March 29, 1979.  However, his initial claim for 
service connection for bipolar disorder was not received by 
the RO until August 27, 1986.  Contrary to the appellant's 
assertions, it appears that all the veteran's service medical 
records were of record at the time of the December 1986 
decision initially denying the claim.  That notwithstanding, 
because he did not file a claim within one year of his 
discharge from active duty, service connection as the day 
after his date of discharge may not legally be established.  
See 38 C.F.R. § 3.400(b)(ii)(B)(2)(i) (1998).  Rather, the 
earliest date for which service connection may be established 
is the date of the veteran's original claim was received, or 
the date entitlement arose, whichever is later.  Id.  See 
also 38 U.S.C.A. § 5110.

Here, however, the RO's grant of service connection in August 
1997 was not the result of an original claim.  The RO had 
previously considered and denied the veteran's claim in 
December 1986; the veteran did not appeal that determination.  
Because that decision became final, see 38 U.S.C.A. § 7105 
and 38 C.F.R. §§ 3.104, the RO assigned an effective date in 
accordance with the regulatory provision for reopened claims.  
See 38 C.F.R. § 3.400(o)(2).  That provision prescribes an 
effective of date of the earliest date as of which it is 
factually ascertainable than an increase in disability had 
occurred, if such application is received within one year 
from such date; otherwise, date of receipt of claim.  Id. 
(Emphasis added.).  Here, service connection was granted 
effective from May 5, 1997, the date of the RO's receipt of 
VA in- and outpatient treatment reports, and, hence, the date 
of a reopened claim for benefits.  See 38 C.F.R. § 3.157.  

As noted above, the finality of the RO's December 1996 denial 
stands as a bar to a grant of service connection prior to May 
5, 1997.  However, the Board notes that if there was clear 
and unmistakable error in the initial denial of service 
connection in December 1986, that decision would not be 
final, and a grant of service connection could be made 
effective the date of the veteran's original claim for 
benefits.  See 38 C.F.R. § 3.105(a).  The Board acknowledges, 
at the outset, that, although the record includes a January 
1996 letter from the RO Director indicating that the December 
1996 decision is "valid," in the August 1997 determination 
denying an earlier effective date for the grant of service 
connection, the RO did not consider whether there was clear 
and unmistakable error in the December 1986 decision.  
However, given the Board's favorable resolution of that 
issue, there is no prejudice to the veteran in the Board 
fully considering that aspect of the veteran's claim in the 
first instance.  See Bernard v. Brown, 4 Vet. App. 384, 390 
(1993).  

The United States Court of Veterans Appeals (now known as the 
United States Court of Appeals for Veterans Claims) (Court) 
has made it clear that in order for there to be a valid claim 
of "clear and unmistakable error" in a prior final 
decision, a claimant must assert more than his disagreement 
with how the facts were weighed or evaluated in his case.  
"Either the correct facts, as they were known at the time, 
were not before the adjudicator or the statutory or 
regulatory provisions extant at the time were incorrectly 
applied."  Russell v. Principi, 3 Vet. App 310, 313 (1992).  
The Board notes that clear and unmistakable error is a very 
specific and rare kind of error of fact or law that compels 
the conclusion, as to which reasonable minds could not 
differ, that the result would have been manifestly different 
but for the error.  Fugo v. Brown, 6 Vet. App. 40, 43 (1993).

At the time of the December 1986 RO rating decision, the 
evidence of record included the veteran's service medical 
records; his VA Form 21-526 (Application for compensation or 
pension, which was dated an received at the RO on August 27, 
1986; a private hospital discharge summary, dated in August 
1983; private medical records dated from June to August 1986; 
a May 1986 VA treatment record; and VA examination reports 
dated in November 1986.  

An undated service medical record psychiatric evaluation, 
apparently dated shortly prior to his March 1979 discharge 
from active duty (i.e., presumably in February 1979), 
reflects that the veteran complained of having difficulty 
functioning.  In addition, he reported that he had a history 
of alcohol and drug abuse prior to service.  The veteran also 
indicated that he had been arrested and convicted of LSD 
possession prior to his period of active duty.  In addition, 
the in-service report states that the veteran received 
treatment from a psychiatrist prior to service due to his 
truancy from school.  The physician reported that the 
examination revealed that the veteran exhibited an 
appropriate affect.  Further, he stated that there was no 
evidence that the veteran had a thought disorder.  The 
diagnoses were chronic drug abuse; alcohol abuse; and passive 
dependent personality disorder.  The examiner commented that 
the veteran's personality disorder was of such severity as to 
preclude further military service and recommended that he be 
administratively separated from service.

The August 1983 private hospital discharge summary shows that 
the veteran reported a history of suffering from 
"progressive alcohol misuse."  During the hospitalization, 
the veteran complained that he had depression, sleep disorder 
and suicidal ideation.  The report reflects that the veteran 
had no problems with withdrawal.  The diagnoses were 
"alcohol misuse" and smoker's disease.  

The private treatment records, dated from June to August 
1986, show that the veteran reported having a history of 
significant alcohol and drug abuse.  In addition, the records 
reflect that he complained of suffering from depression, 
nightmares, sleep disorder, suicidal ideation, low self-
confidence, diminished expectations, an inability to work and 
a low sex drive.  He was diagnosed as having a history of 
polysubstance abuse, including amphetamines, alcohol and 
marijuana; bipolar affective disorder; bipolar affective 
illness; personality disorder; a passive dependent 
personality disorder; and low sex drive.  The records 
contained no opinion with respect to the etiology of any of 
the diagnosed disorders, to include whether there was any 
relationship to his period of service.

In November 1986, the veteran was afforded VA general medical 
and psychiatric examinations.  During the November 1986 VA 
general medical examination, the veteran reported that he had 
been separated from service due to a personality disorder.  
He stated that, during service, he experienced a change in 
his behavior pattern and was diagnosed as having a 
personality disorder.  In addition, he indicated that had had 
difficulty retaining employment and performing acceptably 
because he had "mania and a lot of depression."  The 
veteran complained that his psychiatric disability was 
productive of depression, irritability and mood swings.

The examiner noted that the veteran had been hospitalized to 
treat this disorder and that he was undergoing "extensive 
therapy in order to get his life in order."  The physician 
indicated that the veteran had a "flat personality with flat 
reactivity" and diagnosed him as having a bipolar mood 
disorder.  The examiner stated that the veteran's primary 
disability was psychiatric and observed that he was scheduled 
to undergo a special VA psychiatric examination.  He offered 
no opinion as to whether the veteran's bipolar disorder was 
related to his period of service.

At the outset of the November 1986 VA psychiatric examination 
report, the physician indicated that the report was based on 
his interview of the veteran and his review of the claims 
folder.  The physician discussed, in a detailed manner, the 
veteran's psychiatric, professional and family history.  In 
doing so, he referenced VA medical records, which to date 
have apparently not been associated with the claims folder, 
that reflect that the veteran was hospitalized at the VA 
medical facility in Togus, Maine, from August 30 to September 
11, 1986 and thereafter from October 4 to October 14, 1986.  
The hospitalization reports indicate that, at initial 
admission, the veteran was diagnosed as suffering from 
recurrent major depression.  At his second admission, 
however, the diagnosis was changed to "bipolar disorder, 
manic."

The examination revealed that the veteran was pleasant, 
affable and cooperative.  The physician characterized his 
affect as "rather shallow," and commented that the veteran 
seemed "too cheery" about what the examiner stated were 
serious problems in his life.  There was no evidence of 
delusional or hallucinatory activity or of a major thought 
disorder.  The physician concluded that the veteran's mental 
status was consistent with a diagnosis of bipolar disorder, 
hypomanic, in partial remission.

Significantly, with regard to the history and etiology of the 
veteran's psychiatric disability, the physician explained,

[The veteran's] previous personality 
problems have seemed to manifest 
themselves more and more clearly as a 
bipolar illness.  The diagnoses of 
personality disorder previously made 
[during service] would be consistent with 
the bipolar disorder if the personality 
disorders were considered to be 
cyclothymic personality disorder.  
Reviewing the life history suggests that 
the best diagnostic formulation for the 
various problems which have assailed this 
veteran would be cyclothymic personality 
disorder maturing to bipolar disease.  

In addition, the physician reported that the difficulties 
attributable to the veteran's bipolar disorder have 
interfered with all aspects of his life, both socially and 
industrially, and the prognosis for treatment was 
questionable.  The examiner added that the veteran was 
unemployable "because of the disruptive effect of his 
illness on his stability."  The physician reaffirmed that 
the diagnosis was bipolar disorder, manic, in partial 
remission.

Notwithstanding the above, in a rating decision dated in 
December 1986, the RO denied service connection for bipolar 
disorder.  In doing so, the RO did not cite to the above 
favorable opinion regarding the etiology of the veteran' 
bipolar disorder.  In addition, it reported, "Current 
examination shows that the veteran is unemployed, is in his 
second marriage and seems to be adjusting well."  In 
reaching its determination, the RO's reasoning, in its 
entirety, consists of the following: "Service connection may 
not be established for bipolar disorder as the veteran's 
service records are negative for complaints of treatment for 
or diagnosis of this disability while in service."

Indeed, service connection for bipolar disorder was finally 
established by the RO in August 1997, based on the findings 
of a June 1997 VA psychiatric examination.  A review of that 
report shows that that examiner referenced the November 1986 
VA psychiatric examiner's opinion in concluding that it was 
more likely than not that the veteran's current bipolar 
disorder was related to the initial psychiatric symptoms 
noted during the veteran's period of service.

In light of the foregoing, the Board finds that the record 
presented a reasonable basis for a grant of service 
connection in December 1986.  As noted above, the only 
opinion relating to the etiology of the veteran's bipolar 
disorder then of record indicated that he had cyclothymic 
personality disorder during service that appeared to have 
matured to bipolar disease.  Moreover, the record then, and 
now, contains no contrary opinion regarding the etiology of 
the veteran's bipolar disorder.  Indeed, the RO established 
service connection for bipolar disorder on the basis of a 
similar, albeit slightly more definitive, opinion of the June 
1997 examiner.  It is significant that the June 1997 examiner 
specifically referenced the opinion of the November 1986 VA 
psychiatrist in reaching his conclusions.  In effect, then, 
the June 1997 opinion is actually corroborative of a 
supportive opinion that was already of record at the time of 
the prior denial, but which apparently was overlooked by the 
RO.  Under these circumstances, the Board must conclude that 
there was no tenable basis for the December 1986 denial of 
the veteran's claim; as such, that decision was clearly and 
unmistakenly erroneous.  Accordingly, an effective date of 
August 27, 1986, for the grant of service connection for 
bipolar disorder, is warranted.


ORDER

An effective date of August 27, 1986, for the award of 
service connection for bipolar disorder is granted, subject 
to the controlling laws and regulations governing the 
disbursement of monetary benefits.



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals



 

